DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, line 1-2, the term “at least one end of the spiral member is a closed end ” renders the claim indefinite because it is unclear if the claim refers to the inner diameter of the of at least one of the ends of the spiral member to be very small or narrow, covered, or if the distance between the turns of at least one end of the spiral member is minimal comparing to the rest of the spiral member turns. For examination purposes, the claim is interpreted as requiring “wherein at least one end of the inner diameter of the spiral member is narrow to prevent bundle of the user hair from falling off”. Applicant is recommended to clarify to overcome this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20050098190 A1) in view of Corbett (US 3307562 A).
Regarding claim 1, Kim discloses a hair extension structure (Fig. 4), configured to arrange at least one second hair bundle on at least one first hair bundle (Fig. 5A-5B), the hair extension structure comprising: a spiral member (Fig. 4, 6), wherein the first hair bundle is adapted to pass through the spiral member (Fig. 5B, real hair)5; and a fixing member (Fig. 4, 8), being flexible (Para. 0029, made of soft rubber) and arranged at an end of the spiral member to abut against the spiral member (Fig. 4), wherein the first hair bundle passes through the fixing member (Fig. 5B) and is clamped when the fixing member is deformed (Para. 0043, the examiner notes that the soft rubber material 8 is able to be clamped to achieve different sizes of the hole 7, shown in fig. 7, to allow different size of hair to pass through it). 
Kim discloses the claimed invention except the second hair bundle is adapted to be arranged on the spiral member and located at a periphery of the first hair bundle.
Corbett teaches a concealable hair roller with weft (Fig. 3, 24) attached to a helix shape (Fig. 3, 22) so that each weft 24, cut to a proper length to wrap completely 
It would have been obvious to one having ordinary skill in the art before the effective filing date modify the spiral member of Kim device with the weft of hair around the helix shape as taught by Corbett so that each weft 24, cut to a proper length to wrap completely around roller 21, is attached thereto at a point sufficiently inwardly of the opposite ends of roller 21 for the intended purpose of concealment when roller 21 is in the hair of a user and to locate it at a periphery of the first hair bundle.
Regarding claim 102, Kim and Corbett disclose the claimed invention of claim 1. Kim further disclose the spiral member (6) has a plurality of loop coils consecutive to each other and arranged on a same axis (Fig. 2 & 4), and the first hair bundle passes through the plurality of loop coils (Fig. 5B). Corbett further teaches the second hair bundle (24) is arranged on the plurality of loop coils (22) (Fig. 3). 
Regarding claim 3. Kim and Corbett disclose the claimed invention of claim 2. Kim further discloses the fixing member (8) 15has an opening and is arranged on the same axis as the plurality of loop coils (Fig. 2), and the first hair bundle passes through the opening (Fig. 5B).  
Regarding claim 4. Kim and Corbett disclose the claimed invention of claim 3. Kim further discloses the fixing member (8) is deformed to compress the opening (The examiner notes that 8 is made of soft rubber material and it is capable to be compressed to achieve different hole size shown in Fig. 2), so as to clamp the first hair bundle (Fig. 5B).  
Regarding claim 6. Kim and Corbett disclose the claimed invention of claim 2. Kim further discloses the plurality of loop coils have equal inner diameters (Fig. 1& 4).  
Regarding claim 7, The hair extension structure according to claim 2. Kim further discloses the fixing member -9-094256usf(8) is a loop body (Fig. 2) and arranged on the same axis as the plurality of loop coils (Fig. 2), the first hair bundle passes through the loop body (Fig. 5B), and the loop body is deformed to clamp the first hair bundle (The examiner notes that the fixing member 8 is made from soft rubber material and it is capable to be deformed to create different hole sizes 7  shown in Fig. 2 to clamp hair as shown in Fig. 5B).  
Regarding claim 59, Kim and Corbett disclose the claimed invention of claim 1. Kim further discloses the spiral member is a spiral spring (Fig. 4, 6 and para. 0049. The examiner notes that the term spring is being interpreted by “elasticity or resilience” describe in the dictionary. See https://www.dictionary.com/browse/spring)
Regarding claim 10, Kim and Corbett disclose the claimed invention of claim 1. Kim further at least one end of the inner diameter of the spiral member (6) is narrow (Fig. 4) to prevent bundle of the user hair from falling off (Fig. 4).

Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20050098190 A1), Corbett (US 3307562 A) as applied to claim 2 above, and further in view of Arroyo et al (US 20040149301 A1).
Regarding claim 5,The combination of Kim and Corbett disclose the claimed invention of claim 2. Kim further discloses the fixing member (8) has a cylindrical shape but does not explicitly disclose the fixing member 20is a cone body, a part of the cone body is inserted into the spiral member to be deformed, so as to clamp the first hair bundle, and 
Arroyo teaches a hair extension apparatus with a fixing member has a cone shape (Fig. 19, 34) attached to hair strands with outer diameter at the proximal end (Fig. 19, outer diameter near end attached to hair strands 32) is larger than the outer diameter at the distal end (Fig. 19) to provide multiple strands 32 of natural hair, which can be human or animal hair, or synthetic fibers of a predetermined length held in a discrete bundle by a binding material 34 on and within the extension at an attachment end 36 (para. 0035). 
It would have been obvious to one having ordinary skill in the art before the effective filing date substitute the cylindrical fixing member of the combination of Kim and Corbett device with the cone shape of the binding member as taught by Arroyo to provide multiple strands 32 of natural hair, which can be human or animal hair, or synthetic fibers of a predetermined length held in a discrete bundle by a binding material 34 on and within the extension at an attachment end 36. It is noted that a maximum outer diameter of the proximal end of the cone body is greater than an inner diameter of the loop coil since the coil of Kim is adjustable and forms smaller inner diameter, and the outer diameter of the cone is capable not to be inserted into the spiral member. 
Regarding claim 8, The combination of Kim, Corbett, and Arroyo disclose the claimed invention of claim 7. Kim further discloses a flexible loop of coil (Para. 0049)  that is capable to have smaller inner diameter than the outer diameter of the proximal end of the cone shape of the outer diameter of the loop body (34) of Arroyo’s fixing member. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772